Citation Nr: 0322643	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a left elbow 
disability.  

4.  Entitlement to service connection for an ankle 
disability.  

5.  Entitlement to service connection for a low back 
disability.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for jaw pain.  

8.  Entitlement to service connection for digestive disorder.  

9.  Entitlement to service connection for a sinus disability.  

10.  Entitlement to service connection for a foot disability.  

11.  Entitlement to service connection for an eye disability.  

12.  Entitlement to a compensable evaluation for multiple, 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On February 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record suggests that the veteran 
had periods of active duty, ACDUTRA, and 
INACDUTRA in the Air Force Reserves.  
Contact the veteran and request that he 
identify his dates of service in the Air 
Force Reserves.  The veteran should also 
identify the name and address of the 
Reserve command or unit he is currently 
attached to.  If the veteran is no longer 
in the Air Force Reserves, he should 
identify the name and address of the last 
Reserve command or unit he was attached 
to.  Upon receipt of the requested 
information, contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following service records: All service 
medical records related to the veteran's 
service in the Air Force Reserves.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination to determine the nature and 
probable etiology of any tinnitus.  If 
the veteran is diagnosed with tinnitus, 
the examiner is requested to provide an 
opinion based on a review of all the 
evidence as to whether it is as least as 
likely as not that any current tinnitus 
is related to the veteran's active 
service or events therein, to include 
noise exposure.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
and/or neurologic examination to 
determine the nature and probable 
etiology of both a left elbow disability 
and back disability.  All indicated tests 
and studies, to include range of motion 
of the back and nerve conduction studies 
of the left elbow, should be performed.  
If the veteran is diagnosed with a left 
elbow disability, the examiner is 
requested to provide an opinion based on 
a review of all the evidence as to 
whether it is as least as likely as not 
that any current left elbow disability is 
related to the veteran's active service 
or events therein.   If the veteran is 
diagnosed with a back disability, the 
examiner is requested to provide an 
opinion based on a review of all the 
evidence as to whether it is as least as 
likely as not that any current low back 
disability is related to the veteran's 
active service or events therein.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





